 

Exhibit 10.1

 

BrightView Holdings, Inc. 

AMENDED AND RESTATED 

2018 OMNIBUS INCENTIVE PLAN

 

1.         Purpose.  The purpose of the BrightView Holdings, Inc. Amended and
Restated 2018 Omnibus Incentive Plan, which hereby amends and restates the
BrightView Holdings, Inc. 2018 Omnibus Incentive Plan effective as of March 10,
2020, is to provide a means through which the Company and the other members of
the Company Group may attract and retain key personnel and to provide a means
whereby directors, officers, employees, consultants and advisors of the Company
and the other members of the Company Group can acquire and maintain an equity
interest in the Company, or be paid incentive compensation, including incentive
compensation measured by reference to the value of Common Stock, thereby
strengthening their commitment to the welfare of the Company Group and aligning
their interests with those of the Company’s stockholders.

 

2.         Definitions.  The following definitions shall be applicable
throughout the Plan.

 

(a)        “Absolute Share Limit” has the meaning given to such term in
Section 5(b) of the Plan.

 

(b)        “Adjustment Event” has the meaning given to such term in
Section 12(a) of the Plan.

 

(c)        “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company.  The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.

 

(d)        “Award” means, individually or collectively, any Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Other Equity-Based Award and Cash-Based Incentive Award
granted under the Plan.

 

(e)        “Award Agreement” means the document or documents by which each Award
(other than a Cash-Based Incentive Award) is evidenced.

 

(f)         “Board” means the Board of Directors of the Company.

 

(g)        “Cash-Based Incentive Award” means an Award denominated in cash that
is granted under Section 11 of the Plan.

 

(h)        “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Cause,” as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Cause” contained
therein), the Participant’s (A) willful neglect in the performance of the
Participant’s duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties; (B) engagement in conduct in connection with the
Participant’s employment or service with the Service Recipient, which results
in, or could reasonably be expected to result in, material harm to the business
or reputation of the Company or any other member of the Company Group;
(C) conviction of, or plea of guilty or no contest to, (I) any felony; or
(II) any other crime that results in, or could reasonably be expected to result
in, material harm to the business or reputation of the Company or any other
member of the Company Group; (D) material violation of the written policies of
the Service Recipient, including, but not limited to, those relating to sexual
harassment or the disclosure or misuse of confidential information, or those set
forth in the manuals or statements of policy of the Service Recipient; (E) fraud
or misappropriation, embezzlement or misuse of funds or property belonging to
the Company or any other member of the Company Group; or (F) act of personal
dishonesty that involves personal profit in connection with the Participant’s
employment or service to the Service Recipient.

 



1

 

 

(i)         “Change in Control” means:

 

(i)          the acquisition (whether by purchase, merger, consolidation,
combination or other similar transaction) by any Person of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% (on a fully diluted basis) of either (A) the then outstanding shares of
Common Stock, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Common Stock; or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition by
the Company or any Affiliate; (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any Affiliate; or (III) in respect of
an Award held by a particular Participant, any acquisition by the Participant or
any group of Persons including the Participant (or any entity controlled by the
Participant or any group of Persons including the Participant);

 

(ii)         during any period of twelve (12) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided, that
any Person becoming a director subsequent to the Effective Date, whose election
or nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such Person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall be deemed to be an Incumbent
Director; or

 

(iii)        the sale, transfer or other disposition of all or substantially all
of the assets of the Company Group (taken as a whole) to any Person that is not
an Affiliate of the Company.

 

(j)         “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.  Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

(k)        “Committee” means the Compensation Committee of the Board or any
properly delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.

 

(l)         “Common Stock” means the common stock of the Company, par value
$0.01 per share (and any stock or other securities into which such Common Stock
may be converted or into which it may be exchanged).

 

(m)       “Company” means BrightView Holdings, Inc., a Delaware corporation, and
any successor thereto.

 

(n)        “Company Group” means, collectively, the Company and its
Subsidiaries.

 

(o)        “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

 

(p)        “Designated Foreign Subsidiaries” means all members of the Company
Group that are organized under the laws of any jurisdiction or country other
than the United States of America that may be designated by the Board or the
Committee from time to time.

 

(q)        “Disability” means, as to any Participant, unless the applicable
Award Agreement states otherwise, (i) “Disability,” as defined in any employment
or consulting agreement between the Participant and the Service Recipient in
effect at the time of such Termination; or (ii) in the absence of any such
employment or consulting agreement (or the absence of any definition of
“Disability” contained therein), a condition entitling the Participant to
receive benefits under a long-term disability plan of the Service Recipient or
other member of the Company Group in which such Participant is eligible to
participate, or, in the absence of such a plan, the complete and permanent
inability of the Participant by reason of illness or accident to perform the
duties of the position at which the Participant was employed or served when such
disability commenced.  Any determination of whether Disability exists in the
absence of a long-term disability plan shall be made by the Company (or its
designee) in its sole and absolute discretion.

 



2

 

 

(r)         “Effective Date” means June 27, 2018.

 

(s)        “Eligible Person” means any (i) individual employed by any member of
the Company Group; provided, however, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director or
officer of any member of the Company Group; or (iii) consultant or advisor to
any member of the Company Group who may be offered securities registrable
pursuant to a registration statement on Form S-8 under the Securities Act, who,
in the case of each of clauses (i) through (iii) above has entered into an Award
Agreement or who has received written notification from the Committee or its
designee that they have been selected to participate in the Plan.

 

(t)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor thereto.  Reference in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

 

(u)        “Exercise Price” has the meaning given to such term in
Section 7(b) of the Plan.

 

(v)        “Fair Market Value” means, on a given date, (i) if the Common Stock
is listed on a national securities exchange, the closing sales price of the
Common Stock reported on the primary exchange on which the Common Stock is
listed and traded on such date, or, if there are no such sales on that date,
then on the last preceding date on which such sales were reported; (ii) if the
Common Stock is not listed on any national securities exchange but is quoted in
an inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock; provided, however, as to any Awards granted on or with a Date of
Grant of the date of the pricing of the Company’s initial public offering, “Fair
Market Value” shall be equal to the per share price at which the Common Stock is
offered to the public in connection with such initial public offering.

 

(w)       “GAAP” has the meaning given to such term in Section 7(d) of the Plan.

 

(x)        “Immediate Family Members” has the meaning given to such term in
Section 14(b) of the Plan.

 

(y)       “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.

 

(z)        “Indemnifiable Person” has the meaning given to such term in
Section 4(e) of the Plan.

 

(aa)      “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option.

 

(bb)     “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.

 

(cc)      “Option” means an Award granted under Section 7 of the Plan.

 

(dd)     “Option Period” has the meaning given to such term in Section 7(c) of
the Plan.

 



3

 

 

(ee)      “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock or Restricted Stock Unit, that is granted
under Section 10 of the Plan and is (i) payable by delivery of Common Stock,
and/or (ii) measured by reference to the value of Common Stock.

 

(ff)       “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

 

(gg)     “Performance Criteria” means specific levels of performance of the
Company (and/or one or more of the Company’s Affiliates, divisions or
operational and/or business units, business segments, administrative
departments, or any combination of the foregoing) or any Participant, which may
be determined in accordance with GAAP or on a non-GAAP basis including, but not
limited to, one or more of the following measures: (i) terms relative to a peer
group or index; (ii) basic, diluted, or adjusted earnings per share; (iii) sales
or revenue; (iv) earnings before interest, taxes, and other adjustments (in
total or on a per share basis); (v) cash available for distribution; (vi) basic
or adjusted net income; (vii) returns on equity, assets, capital, revenue or
similar measure; (viii) level and growth of dividends; (ix) the price or
increase in price of Common Stock; (x) total shareholder return; (xi) total
assets; (xii) growth in assets, new originations of assets, or financing of
assets; (xiii) equity market capitalization; (xiv) reduction or other
quantifiable goal with respect to general and/or specific expenses; (xv) equity
capital raised; (xvi) mergers, acquisitions, increase in enterprise value of
Affiliates, Subsidiaries, divisions or business units or sales of assets of
Affiliates, Subsidiaries, divisions or business units or sales of assets; and
(xvii) any combination of the foregoing. Any one or more of the Performance
Criteria may be stated as a percentage of another Performance Criteria, or used
on an absolute or relative basis to measure the performance of the Company
and/or one or more Affiliates as a whole or any divisions or operational and/or
business units, business segments, administrative departments of the Company
and/or one or more Affiliates or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Criteria may be compared to
the performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.

 

(hh)     “Permitted Transferee” has the meaning given to such term in
Section 14(b) of the Plan.

 

(ii)       “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(jj)       “Plan” means this BrightView Holdings, Inc. Amended and Restated 2018
Omnibus Incentive Plan, as it may be further amended and/or restated from time
to time.

 

(kk)      “Qualifying Director” means a Person who is, with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.

 

(ll)       “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions, including vesting
conditions.

 

(mm)   “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

 

(nn)     “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver shares of Common Stock, cash, other securities or other property,
subject to certain restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan.

 

(oo)     “SAR Period” has the meaning given to such term in Section 8(c) of the
Plan.

 

(pp)     “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto.  Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 



4

 

 



(qq)     “Service Recipient” means, with respect to a Participant holding a
given Award, the member of the Company Group by which the original recipient of
such Award is, or following a Termination was most recently, principally
employed or to which such original recipient provides, or following a
Termination was most recently providing, services, as applicable.

 

(rr)       “Stock Appreciation Right” or “SAR” means an Award granted under
Section 8 of the Plan.

 

(ss)      “Strike Price” has the meaning given to such term in Section 8(b) of
the Plan.

 

(tt)       “Subsidiary” means, with respect to any specified Person:

 

(i)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of such entity’s voting
securities (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or stockholders’ agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(ii)          any partnership (or any comparable foreign entity) (A) the sole
general partner (or functional equivalent thereof) or the managing general
partner of which is such Person or Subsidiary of such Person or (B) the only
general partners (or functional equivalents thereof) of which are that Person or
one or more Subsidiaries of that Person (or any combination thereof).

 

(uu)     “Substitute Award” has the meaning given to such term in
Section 5(e) of the Plan.

 

(vv)     “Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions.  Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

 

(ww)   “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death).

 

3.         Effective Date; Duration.  The Plan became effective as of the
Effective Date.  The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth (10th) anniversary of the
Effective Date; provided, however, that such expiration shall not affect Awards
then outstanding, and the terms and conditions of the Plan shall continue to
apply to such Awards.

 

4.         Administration.

 

(a)        General.  The Committee shall administer the Plan.  To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if the Board is not acting as the Committee under the Plan), it is
intended that each member of the Committee shall, at the time such member takes
any action with respect to an Award under the Plan that is intended to qualify
for the exemptions provided by Rule 16b-3 promulgated under the Exchange Act, be
a Qualifying Director.  However, the fact that a Committee member shall fail to
qualify as a Qualifying Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.

 

(b)       Committee Authority.  Subject to the provisions of the Plan and
applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of shares of
Common Stock to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be settled in, or exercised for, cash,
shares of Common Stock, other securities, other Awards or other property, or
canceled, forfeited, or suspended and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended; (vi) determine
whether, to what extent, and under what circumstances the delivery of cash,
shares of Common Stock, other securities, other Awards or other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant or of the Committee;
(vii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (viii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan; (ix) adopt
Sub-Plans; and (x) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.

 



5

 

 

(c)        Delegation.  Except to the extent prohibited by applicable law or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded,
the Committee may allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any Person or Persons selected by it.  Any such
allocation or delegation may be revoked by the Committee at any time.  Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of any member of the Company Group, the authority to act on behalf
of the Committee with respect to any matter, right, obligation, or election
which is the responsibility of, or which is allocated to, the Committee herein,
and which may be so delegated as a matter of law, except with respect to grants
of Awards to Persons (i) who are Non-Employee Directors, or (ii) who are subject
to Section 16 of the Exchange Act.

 

(d)        Finality of Decisions.  Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan, any Award or any Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon all Persons, including, without
limitation, any member of the Company Group, any Participant, any holder or
beneficiary of any Award, and any stockholder of the Company.

 

(e)        Indemnification.  No member of the Board, the Committee or any
employee or agent of any member of the Company Group (each such Person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made with respect to the Plan or any Award hereunder
(unless constituting fraud or a willful criminal act or omission).  Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken or determination
made with respect to the Plan or any Award hereunder and against and from any
and all amounts paid by such Indemnifiable Person with the Company’s approval,
in settlement thereof, or paid by such Indemnifiable Person in satisfaction of
any judgment in any such action, suit or proceeding against such Indemnifiable
Person, and the Company shall advance to such Indemnifiable Person any such
expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined, as provided below, that the Indemnifiable
Person is not entitled to be indemnified); provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice.  The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts, omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group.  The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the organizational documents of any member of the
Company Group, as a matter of law, under an individual indemnification agreement
or contract or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.

 



6

 

 

(f)         Board Authority.  Notwithstanding anything to the contrary contained
in the Plan, the Board may, in its sole discretion, at any time and from time to
time, grant Awards and administer the Plan with respect to any Awards.  Any such
actions by the Board shall be subject to the applicable rules of the securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted.  In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

 

5.          Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a)        Grants.  The Committee may, from time to time, grant Awards to one or
more Eligible Persons. All Awards granted under the Plan shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee, including, without limitation, attainment
of Performance Criteria.

 

(b)        Share Reserve and Limits.  Awards granted under the Plan shall be
subject to the following limitations:  (i) subject to Section 12 of the Plan, no
more than 18,650,000 shares of Common Stock (the “Absolute Share Limit”) shall
be available for Awards under the Plan; (ii) subject to Section 12 of the Plan,
no more than the number of shares of Common Stock equal to the Absolute Share
Limit may be issued in the aggregate pursuant to the exercise of Incentive Stock
Options granted under the Plan; and (iii) the maximum number of shares of Common
Stock subject to Awards granted during a single fiscal year to any Non-Employee
Director, taken together with any cash fees paid to such Non-Employee Director
during the fiscal year, shall not exceed $350,000 in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes).

 

(c)        Share Counting.  Other than with respect to Substitute Awards, to the
extent that an Award expires or is canceled, forfeited, or terminated without
issuance to the Participant of the full number of shares of Common Stock to
which the Award related, the unissued shares will again be available for grant
under the Plan.  Shares of Common Stock shall be deemed to have been issued in
settlement of Awards if the Fair Market Value equivalent of such shares is paid
in cash in connection with such settlement; provided, however, that no shares
shall be deemed to have been issued in settlement of a SAR or Restricted Stock
Unit that provides for settlement only in cash and settles only in cash or in
respect of any Cash-Based Incentive Award.  In no event shall shares
(i) tendered or withheld on exercise of Options or other Award for the payment
of the exercise or purchase price or withholding taxes, (ii) not issued upon the
settlement of a SAR that by the terms of the Award Agreement would settle in
shares of Common Stock (or could settle in shares of Common Stock), or
(iii) purchased on the open market with cash proceeds from the exercise of
Options, again become available for other Awards under the Plan.

 

(d)        Source of Shares.  Shares of Common Stock issued by the Company in
settlement of Awards may be authorized and unissued shares, shares held in the
treasury of the Company, shares purchased on the open market or by private
purchase or a combination of the foregoing.

 

(e)        Substitute Awards.  Awards may, in the sole discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by an entity directly or indirectly
acquired by the Company or with which the Company combines (“Substitute
Awards”).  Substitute Awards shall not be counted against the Absolute Share
Limit; provided, that Substitute Awards issued in connection with the assumption
of, or in substitution for, outstanding options intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code shall be
counted against the aggregate number of shares of Common Stock available for
Awards of Incentive Stock Options under the Plan.  Subject to applicable stock
exchange requirements, available shares under a stockholder-approved plan of an
entity directly or indirectly acquired by the Company or with which the Company
combines (as appropriately adjusted to reflect the acquisition or combination
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Common Stock available for issuance under the Plan.

 

6.         Eligibility.  Participation in the Plan shall be limited to Eligible
Persons.

  



7

 

 

7.         Options.

 

(a)        General.  Each Option granted under the Plan shall be evidenced by an
Award Agreement, which agreement need not be the same for each Participant. 
Each Option so granted shall be subject to the conditions set forth in this
Section 7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement.  All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option. 
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code.  No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of
Section 422(b)(1) of the Code; provided, that any Option intended to be an
Incentive Stock Option shall not fail to be effective solely on account of a
failure to obtain such approval, but rather such Option shall be treated as a
Nonqualified Stock Option unless and until such approval is obtained.  In the
case of an Incentive Stock Option, the terms and conditions of such grant shall
be subject to, and comply with, such rules as may be prescribed by Section 422
of the Code.  If for any reason an Option intended to be an Incentive Stock
Option (or any portion thereof) shall not qualify as an Incentive Stock Option,
then, to the extent of such nonqualification, such Option or portion thereof
shall be regarded as a Nonqualified Stock Option appropriately granted under the
Plan.

 

(b)       Exercise Price.  Except as otherwise provided by the Committee in the
case of Substitute Awards, the exercise price (“Exercise Price”) per share of
Common Stock for each Option shall not be less than 100% of the Fair Market
Value of such share (determined as of the Date of Grant); provided, however,
that in the case of an Incentive Stock Option granted to an employee who, at the
time of the grant of such Option, owns stock representing more than 10% of the
voting power of all classes of stock of any member of the Company Group, the
Exercise Price per share shall be no less than 110% of the Fair Market Value per
share on the Date of Grant.

 

(c)        Vesting and Expiration.

 

(i)          Options shall vest and become exercisable in such manner and on
such date or dates or upon such event or events as determined by the Committee.

 

(ii)         Options shall expire upon a date determined by the Committee, not
to exceed ten (10) years from the Date of Grant (the “Option Period”); provided,
that if the Option Period (other than in the case of an Incentive Stock Option)
would expire at a time when trading in the shares of Common Stock is prohibited
by the Company’s insider trading policy (or Company-imposed “blackout period”),
then the Option Period shall be automatically extended until the thirtieth
(30th) day following the expiration of such prohibition.  Notwithstanding the
foregoing, in no event shall the Option Period exceed five (5) years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of any member of the Company Group.

 

(d)        Method of Exercise and Form of Payment.  No shares of Common Stock
shall be issued pursuant to any exercise of an Option until payment in full of
the Exercise Price therefor is received by the Company and the Participant has
paid to the Company an amount equal to any Federal, state, local and non-U.S.
income, employment and any other applicable taxes required to be withheld. 
Options which have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company (or telephonic instructions to the
extent provided by the Committee) in accordance with the terms of the Option
accompanied by payment of the Exercise Price.  The Exercise Price shall be
payable: (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
issuance of such shares to the Company); provided, that such shares of Common
Stock are not subject to any pledge or other security interest and have been
held by the Participant for at least six (6) months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) if there
is a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price.  Any fractional shares of Common Stock shall be settled in cash.

 



8

 

 

(e)        Notification upon Disqualifying Disposition of an Incentive Stock
Option.  Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option.  A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (i) the date that is two (2) years after the Date of Grant of the Incentive
Stock Option, or (ii) the date that is one (1) year after the date of exercise
of the Incentive Stock Option.  The Company may, if determined by the Committee
and in accordance with procedures established by the Committee, retain
possession, as agent for the applicable Participant, of any Common Stock
acquired pursuant to the exercise of an Incentive Stock Option until the end of
the period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such Common Stock.

 

(f)        Compliance With Laws, etc.  Notwithstanding the foregoing, in no
event shall a Participant be permitted to exercise an Option in a manner which
the Committee determines would violate the Sarbanes-Oxley Act of 2002, as it may
be amended from time to time, or any other applicable law or the applicable
rules and regulations of the Securities and Exchange Commission or the
applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded.

 

8.         Stock Appreciation Rights.

 

(a)        General.  Each SAR granted under the Plan shall be evidenced by an
Award Agreement.  Each SAR so granted shall be subject to the conditions set
forth in this Section 8, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement.  Any Option granted
under the Plan may include tandem SARs.  The Committee also may award SARs to
Eligible Persons independent of any Option.

 

(b)        Strike Price.  Except as otherwise provided by the Committee in the
case of Substitute Awards, the strike price (“Strike Price”) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share (determined as of the Date of Grant).  Notwithstanding the foregoing, a
SAR granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

 

(c)        Vesting and Expiration.

 

(i)          A SAR granted in connection with an Option shall become exercisable
and shall expire according to the same vesting schedule and expiration
provisions as the corresponding Option.  A SAR granted independent of an Option
shall vest and become exercisable in such manner and on such date or dates or
upon such event or events as determined by the Committee; provided, however,
that notwithstanding any such vesting dates or events, the Committee may, in its
sole discretion, accelerate the vesting of any SAR at any time and for any
reason.

 

(ii)         SARs shall expire upon a date determined by the Committee, not to
exceed ten (10) years from the Date of Grant (the “SAR Period”); provided, that
if the SAR Period would expire at a time when trading in the shares of Common
Stock is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), then the SAR Period shall be automatically extended until
the 30th day following the expiration of such prohibition.

 

(d)        Method of Exercise.  SARs which have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

 



9

 

 

(e)          Payment.  Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one
(1) share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income, employment and
any other applicable taxes required to be withheld.  The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee.  Any fractional shares of
Common Stock shall be settled in cash.

 

9.          Restricted Stock and Restricted Stock Units.

 

(a)          General.  Each grant of Restricted Stock and Restricted Stock Units
shall be evidenced by an Award Agreement.  Each Restricted Stock and Restricted
Stock Unit so granted shall be subject to the conditions set forth in this
Section 9, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement.

 

(b)          Stock Certificates and Book-Entry; Escrow or Similar Arrangement. 
Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued or shall
cause share(s) of Common Stock to be registered in the name of the Participant
and held in book-entry form subject to the Company’s directions and, if the
Committee determines that the Restricted Stock shall be held by the Company or
in escrow rather than issued to the Participant pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable; and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement.  If a Participant shall fail to execute and deliver (in a manner
permitted under Section 14(a) of the Plan or as otherwise determined by the
Committee) an agreement evidencing an Award of Restricted Stock and, if
applicable, an escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void.  Subject to the
restrictions set forth in this Section 9, Section 14(c) of the Plan and the
applicable Award Agreement, a Participant generally shall have the rights and
privileges of a stockholder as to shares of Restricted Stock, including, without
limitation, the right to vote such Restricted Stock.  To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant
evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company.  A Participant
shall have no rights or privileges as a stockholder as to Restricted Stock
Units.

 

(c)          Vesting.  Restricted Stock and Restricted Stock Units shall vest,
and any applicable Restricted Period shall lapse, in such manner and on such
date or dates or upon such event or events as determined by the Committee.

 

(d)          Issuance of Restricted Stock and Settlement of Restricted Stock
Units.

 

(i)          Upon the expiration of the Restricted Period with respect to any
shares of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement.  If an escrow arrangement
is used, upon such expiration, the Company shall issue to the Participant, or
the Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share). 
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value (on the date of distribution) equal to
the amount of such dividends, upon the release of restrictions on such share
and, if such share is forfeited, the Participant shall have no right to such
dividends.

 



10

 

 

(ii)          Unless otherwise provided by the Committee in an Award Agreement
or otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) share of Common Stock
(or other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code.  If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units.

 

(e)          Legends on Restricted Stock.  Each certificate, if any, or book
entry representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE BrightView Holdings, Inc. AMENDED AND RESTATED 2018
OMNIBUS INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN BrightView
Holdings, Inc. AND PARTICIPANT.  A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF BrightView Holdings, Inc.

 

10.          Other Equity-Based Awards.  The Committee may grant Other
Equity-Based Awards under the Plan to Eligible Persons, alone or in tandem with
other Awards, in such amounts and dependent on such conditions as the Committee
shall from time to time in its sole discretion determine.  Each Other
Equity-Based Award granted under the Plan shall be evidenced by an Award
Agreement and shall be subject to such conditions not inconsistent with the Plan
as may be reflected in the applicable Award Agreement.

 

11.          Cash-Based Incentive Awards.  The Committee may grant Cash-Based
Incentive Awards under the Plan to any Eligible Person.  Each Cash-Based
Incentive Award granted under the Plan shall be evidenced in such form as the
Committee may determine from time to time.

 

12.          Changes in Capital Structure and Similar Events.  Notwithstanding
any other provision in this Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder (other than Cash-Based Incentive Awards):

 

(a)          General.  In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control); or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, to any or all of (A) the Absolute Share Limit, or any other
limit applicable under the Plan with respect to the number of Awards which may
be granted hereunder; (B) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) which may be issued in respect of Awards or with respect to which
Awards may be granted under the Plan or any Sub-Plan; and (C) the terms of any
outstanding Award, including, without limitation, (I) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; (II) the Exercise Price or Strike Price with respect
to any Award; or (III) any applicable performance measures (including, without
limitation, Performance Criteria); provided, that in the case of any “equity
restructuring” (within the meaning of the Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor pronouncement
thereto)), the Committee shall make an equitable or proportionate adjustment to
outstanding Awards to reflect such equity restructuring.

 



11

 

 

(b)          Change in Control.  Without limiting the foregoing, in connection
with any Change in Control, the Committee may, in its sole discretion, provide
for any one or more of the following:

 

(i)          substitution or assumption of Awards, or to the extent that the
surviving entity (or Affiliate thereof) of such Change in Control does not
substitute or assume the Awards, full acceleration of vesting of, exercisability
of, or lapse of restrictions on, as applicable, any Awards; provided, however,
that with respect to any performance-vested Awards, any such acceleration of
vesting, exercisability, or lapse of restrictions shall be based on actual
performance through the date of such Change in Control; and

 

(ii)          cancellation of any one or more outstanding Awards and payment to
the holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event pursuant to clause (i) above), the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor).

 

For purposes of clause (i) above, an award will be considered granted in
substitution of an Award if it has an equivalent value (as determined consistent
with clause (ii) above) with the original Award, whether designated in
securities of the acquiror in such Change in Control transaction (or an
Affiliate thereof), or in cash or other property (including in the same
consideration that other stockholders of the Company receive in connection with
such Change in Control transaction), and retains the vesting schedule applicable
to the original Award.

 

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).

 

(c)          Other Requirements.  Prior to any payment or adjustment
contemplated under this Section 12, the Committee may require a Participant to
(i) represent and warrant as to the unencumbered title to the Participant’s
Awards; (ii) bear such Participant’s pro rata share of any post-closing
indemnity obligations, and be subject to the same post-closing purchase price
adjustments, escrow terms, offset rights, holdback terms, and similar conditions
as the other holders of Common Stock, subject to any limitations or reductions
as may be necessary to comply with Section 409A of the Code; and (iii) deliver
customary transfer documentation as reasonably determined by the Committee.

 

(d)          Fractional Shares.  Any adjustment provided under this Section 12
may provide for the elimination of any fractional share that might otherwise
become subject to an Award.

 

(e)          Binding Effect.  Any adjustment, substitution, determination of
value or other action taken by the Committee under this Section 12 shall be
conclusive and binding for all purposes.

 

13.          Amendments and Termination.

 

(a)          Amendment and Termination of the Plan.  The Board or Committee may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided, that no such amendment, alteration, suspension,
discontinuance or termination shall be made without stockholder approval if
(i) such approval is necessary to comply with any regulatory requirement
applicable to the Plan (including, without limitation, as necessary to comply
with any rules or regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company may be listed or quoted)
or for changes in GAAP to new accounting standards; (ii) it would materially
increase the number of securities which may be issued under the Plan (except for
increases pursuant to Section 5 or 12 of the Plan); or (iii) it would materially
modify the requirements for participation in the Plan; provided, further, that
any such amendment, alteration, suspension, discontinuance or termination that
would materially and adversely affect the rights of any Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder or
beneficiary.  Notwithstanding the foregoing, no amendment shall be made to
Section 13(c) of the Plan without stockholder approval.

 



12

 

 

(b)          Amendment of Award Agreements.  The Committee may, to the extent
consistent with the terms of the Plan and any applicable Award Agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 12,
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant.

 

(c)          No Repricing.  Notwithstanding anything in the Plan to the
contrary, without stockholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR; (ii) the Committee may not
cancel any outstanding Option or SAR and replace it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash payment that is greater than the intrinsic value (if any) of the
cancelled Option or SAR; and (iii) the Committee may not take any other action
which is considered a “repricing” for purposes of the stockholder approval
rules of any securities exchange or inter-dealer quotation system on which the
securities of the Company are listed or quoted.

 

14.          General.

 

(a)          Award Agreements.  Each Award (other than a Cash-Based Incentive
Award) under the Plan shall be evidenced by an Award Agreement, which shall be
delivered to the Participant to whom such Award was granted and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including, without limitation, the effect on such Award of the death, Disability
or Termination of a Participant, or of such other events as may be determined by
the Committee.  For purposes of the Plan, an Award Agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award.  The Committee need not require
an Award Agreement to be signed by the Participant or a duly authorized
representative of the Company.

 

(b)          Nontransferability.

 

(i)          Each Award shall be exercisable only by such Participant to whom
such Award was granted during the Participant’s lifetime, or, if permissible
under applicable law, by the Participant’s legal guardian or representative.  No
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant (unless such transfer is specifically
required pursuant to a domestic relations order or by applicable law) other than
by will or by the laws of descent and distribution and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against any member of the Company Group; provided,
that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii)          Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to (A) any Person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or stockholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.

 



13

 

 

(iii)          The terms of any Award transferred in accordance with clause
(ii) above shall apply to the Permitted Transferee and any reference in the
Plan, or in any applicable Award Agreement, to a Participant shall be deemed to
refer to the Permitted Transferee, except that (A) Permitted Transferees shall
not be entitled to transfer any Award, other than by will or the laws of descent
and distribution; (B) Permitted Transferees shall not be entitled to exercise
any transferred Option unless there shall be in effect a registration statement
on an appropriate form covering the shares of Common Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate; (C) neither the Committee nor the Company shall be
required to provide any notice to a Permitted Transferee, whether or not such
notice is or would otherwise have been required to be given to the Participant
under the Plan or otherwise; and (D) the consequences of a Participant’s
Termination under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

 

(c)          Dividends and Dividend Equivalents.  The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property, on a current
or deferred basis, on such terms and conditions as may be determined by the
Committee in its sole discretion, including, without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award or reinvestment in additional shares of Common Stock,
Restricted Stock or other Awards.  Without limiting the foregoing, unless
otherwise provided in the Award Agreement, any dividend otherwise payable in
respect of any share of Restricted Stock that remains subject to vesting
conditions at the time of payment of such dividend shall be retained by the
Company and remain subject to the same vesting conditions as the share of
Restricted Stock to which the dividend relates.

 

(d)          Tax Withholding.

 

(i)          A Participant shall be required to pay to the Company or one or
more of its Subsidiaries, as applicable, an amount in cash (by check or wire
transfer) equal to the aggregate amount of any income, employment and/or other
applicable taxes that are statutorily required to be withheld in respect of an
Award.  Alternatively, the Company or any of its Subsidiaries may elect, in its
sole discretion, to satisfy this requirement by withholding such amount from any
cash compensation or other cash amounts owing to a Participant.

 

(ii)          Without limiting the foregoing, the Committee may (but is not
obligated to), in its sole discretion, permit or require a Participant to
satisfy, all or any portion of the minimum income, employment and/or other
applicable taxes that are statutorily required to be withheld with respect to an
Award by (A) the delivery of shares of Common Stock (which are not subject to
any pledge or other security interest) that have been both held by the
Participant and vested for at least six (6) months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment under applicable accounting standards) having an aggregate
Fair Market Value equal to such minimum statutorily required withholding
liability (or portion thereof); or (B) having the Company withhold from the
shares of Common Stock otherwise issuable or deliverable to, or that would
otherwise be retained by, the Participant upon the grant, exercise, vesting or
settlement of the Award, as applicable, a number of shares of Common Stock with
an aggregate Fair Market Value equal to an amount, subject to clause
(iii) below, not in excess of such minimum statutorily required withholding
liability (or portion thereof).

 



14

 

 

(iii)          The Committee has full discretion to allow Participants to
satisfy, in whole or in part, any additional income, employment and/or other
applicable taxes payable by them with respect to an Award by electing to have
the Company withhold from the shares of Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, a Participant upon the
grant, exercise, vesting or settlement of the Award, as applicable, shares of
Common Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding liability (but such
withholding may in no event be in excess of the maximum statutory withholding
amount(s) in a Participant’s relevant tax jurisdictions).

 

(e)          Data Protection.  By participating in the Plan or accepting any
rights granted under it, each Participant consents to the collection and
processing of personal data relating to the Participant so that the Company and
its Affiliates can fulfill their obligations and exercise their rights under the
Plan and generally administer and manage the Plan.  This data will include, but
may not be limited to, data about participation in the Plan and shares offered
or received, purchased, or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Awards were
granted) about the Participant and the Participant’s participation in the Plan.

 

(f)          No Claim to Awards; No Rights to Continued Employment; Waiver.  No
employee of any member of the Company Group, or other Person, shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award.  There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards.  The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated.  Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board.  The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement.  By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.

 

(g)          International Participants.  With respect to Participants who
reside or work outside of the United States of America, the Committee may, in
its sole discretion, amend the terms of the Plan and create or amend Sub-Plans
or amend outstanding Awards with respect to such Participants in order to
conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant or any member of the Company
Group.

 

(h)          Designation and Change of Beneficiary.  Each Participant may file
with the Committee a written designation of one or more Persons as the
beneficiary or beneficiaries, as applicable, who shall be entitled to receive
the amounts payable with respect to an Award, if any, due under the Plan upon
the Participant’s death.  A Participant may, from time to time, revoke or change
the Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee.  The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt.  If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be the
Participant’s spouse or, if the Participant is unmarried at the time of death,
the Participant’s estate.

 



15

 

 

(i)          Termination.  Except as otherwise provided in an Award Agreement,
unless determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan.  Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be a member of
the Company Group (by reason of sale, divestiture, spin-off or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

 

(j)          No Rights as a Stockholder.  Except as otherwise specifically
provided in the Plan or any Award Agreement, no Person shall be entitled to the
privileges of ownership in respect of shares of Common Stock which are subject
to Awards hereunder until such shares have been issued or delivered to such
Person.

 

(k)          Government and Other Regulations.

 

(i)          The obligation of the Company to settle Awards in shares of Common
Stock or other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required. 
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with.  The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan.  The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of any member of the Company Group issued under the Plan shall
be subject to such stop-transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 9 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of any member of the
Company Group issued under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of any member of
the Company Group issued under the Plan in book-entry form to be held subject to
the Company’s instructions or subject to appropriate stop-transfer orders. 
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to, at any time, add any additional terms or provisions to
any Award granted under the Plan that the Committee, in its sole discretion,
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

(ii)          The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Common Stock from the public markets, the Company’s
issuance of Common Stock to the Participant, the Participant’s acquisition of
Common Stock from the Company and/or the Participant’s sale of Common Stock to
the public markets, illegal, impracticable or inadvisable.  If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code, (A) pay to the Participant an
amount equal to the excess of (I) the aggregate Fair Market Value of the shares
of Common Stock subject to such Award or portion thereof canceled (determined as
of the applicable exercise date, or the date that the shares would have been
vested or issued, as applicable); over (II) the aggregate Exercise Price or
Strike Price (in the case of an Option or SAR, respectively) or any amount
payable as a condition of issuance of shares of Common Stock (in the case of any
other Award).  Such amount shall be delivered to the Participant as soon as
practicable following the cancellation of such Award or portion thereof, or
(B) in the case of Restricted Stock, Restricted Stock Units or Other
Equity-Based Awards, provide the Participant with a cash payment or equity
subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Restricted Stock, Restricted Stock Units or
Other Equity-Based Awards, or the underlying shares in respect thereof.

 



16

 

 

(l)          No Section 83(b) Elections Without Consent of Company.  No election
under Section 83(b) of the Code or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Company in writing prior to the making of such election.  If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

 

(m)          Payments to Persons Other Than Participants.  If the Committee
shall find that any Person to whom any amount is payable under the Plan is
unable to care for the Participant’s affairs because of illness or accident, or
is a minor, or has died, then any payment due to such Person or the
Participant’s estate (unless a prior claim therefor has been made by a duly
appointed legal representative) may, if the Committee so directs the Company, be
paid to the Participant’s spouse, child, relative, an institution maintaining or
having custody of such Person, or any other Person deemed by the Committee to be
a proper recipient on behalf of such Person otherwise entitled to payment.  Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

 

(n)          Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Committee nor the submission of the Plan to the stockholders of the Company
for approval shall be construed as creating any limitations on the power of the
Committee or Board to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of equity-based awards
otherwise than under the Plan, and such arrangements may be either applicable
generally or only in specific cases.

 

(o)          No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between any member of the Company Group, on the one hand,
and a Participant or other Person, on the other hand.  No provision of the Plan
or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company be obligated to maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes.  Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

 

(p)          Reliance on Reports.  Each member of the Committee and each member
of the Board shall be fully justified in acting or failing to act, as the case
may be, and shall not be liable for having so acted or failed to act in good
faith, in reliance upon any report made by the independent public accountant of
any member of the Company Group and/or any other information furnished in
connection with the Plan by any agent of the Company or the Committee or the
Board, other than himself or herself.

 

(q)          Relationship to Other Benefits.  No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

 

(r)          Governing Law.  The Plan shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws provisions thereof.  EACH PARTICIPANT WHO ACCEPTS
AN AWARD IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR
OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

 



17

 

 

(s)          Severability.  If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the applicable laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be construed or deemed stricken as to such jurisdiction, Person
or Award and the remainder of the Plan and any such Award shall remain in full
force and effect.

 

(t)          Obligations Binding on Successors.  The obligations of the Company
under the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.

 

(u)          Section 409A of the Code.

 

(i)          Notwithstanding any provision of the Plan to the contrary, it is
intended that the provisions of the Plan comply with Section 409A of the Code,
and all provisions of the Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code.  Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with the Plan (including any taxes and
penalties under Section 409A of the Code), and neither the Service Recipient nor
any other member of the Company Group shall have any obligation to indemnify or
otherwise hold such Participant (or any beneficiary) harmless from any or all of
such taxes or penalties.  With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code.  For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as a separate payment.

 

(ii)          Notwithstanding anything in the Plan to the contrary, if a
Participant is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that
are “deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six (6) months after the date of such Participant’s “separation
from service” or, if earlier, the date of the Participant’s death.  Following
any applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest date permitted under Section 409A of the Code
that is also a business day.

 

(iii)          Unless otherwise provided by the Committee in an Award Agreement
or otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code; or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to
Section 409A of the Code.

 

(v)          Clawback/Repayment.  All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law.  Further,
to the extent that the Participant receives any amount in excess of the amount
that the Participant should otherwise have received under the terms of the Award
for any reason (including, without limitation, by reason of a financial
restatement, mistake in calculations or other administrative error), the
Participant shall be required to repay any such excess amount to the Company.

 



18

 

 

(w)          Right of Offset.  The Company will have the right to offset against
its obligation to deliver shares of Common Stock (or other property or cash)
under the Plan or any Award Agreement any outstanding amounts (including,
without limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement.  Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.

 

(x)          Expenses; Titles and Headings.  The expenses of administering the
Plan shall be borne by the Company Group.  The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 



19

 